Citation Nr: 1401667	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-35 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a digestive system disorder, to include as due to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory disability.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1987 to August 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO).  In his September 2008 substantive appeal, the Veteran requested a hearing before the Board.  In May 2011, he withdrew his request for such hearing, scheduled in June 2011.  These matters were previously remanded in January 2013 for additional development.  This case is now in the jurisdiction of the Columbia, South Carolina RO.

The issue of whether new and material evidence has been received to reopen a claim of service connection for a seizure disorder is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's service-connected PTSD aggravated his gastrointestinal problems leading to development of Crohn's disease.

2.  Competent medical evidence shows that the Veteran's service-connected digestive system disorder was an etiological factor in his development of a variously diagnosed respiratory disorder.


CONCLUSIONS OF LAW

1.  Service connection for Crohn's disease is warranted.  38 U.S.C.A.   §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  

2.  Service connection for a variously diagnosed respiratory disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case; however, because the claims addressed on the merits below are being granted, there is no reason to belabor the impact of the VCAA (as any notice or duty to assist omission is harmless).

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The benefit of the doubt in resolving each issue where the evidence is in equipoise shall be given to the claimant.  38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Digestive System Disorder

The Veteran claims that he has a digestive system disorder that is secondary to his service-connected PTSD.  

To substantiate a claim of secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence of a causal relationship between the claimed disability and the already service-connected disability.  38 C.F.R. § 3.310.  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition may also be service-connected.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

It is not in dispute that the Veteran has Crohn's disease (a digestive system disorder), as such has been diagnosed, including on VA examination.  The Veteran has established service connection for PTSD.  What remains to be established is whether the Veteran's Crohn's disease was caused or aggravated by his service-connected PTSD.  The record contains both positive and negative evidence in this regard.

Against the claim is a June 2013 "independent medical opinion" (by a podiatrist), who opined that "it is less likely [sic] than not that the etiology for the Veteran's claimed Crohn's/UC disease with colectomy was PTSD or undiagnosed illness."  The podiatrist stated it "would be mere speculation to assume that PTSD was proximately due to or cause for his Crohn's/UC disease or need of a colectomy."  She explains "PTSD requires stressor for a diagnosis; PTSD is not a stressor for disease."  She also notes, generally, that while the etiology of Crohn's disease is unclear, certain Crohn's disease susceptibility genes "suggest that the disease may arise, in part from a defect in the host's immune response to environmental factors."  (Notably, she does not discuss the role, if any, of the Veteran's environmental exposures while serving in combat in Southwest Asia.)  She states that she reviewed the record, and that current medical literature is "silent on the effects of PTSD as responsible for the cardinal features of Crohn's disease."

Supporting the Veteran's claim are the opinion of an April 2013 VA examiner (a staff physician in the gastrointestinal and neuropsychiatric services at a VA medical facility) and a May 2013 opinion (by a consulting gastroenterologist associated with a medical school).   In essence, the VA examiner opines that while PTSD does not cause Crohn's, it aggravates the disease (he indicates that the relationship is bidirectional, i.e., Crohn's aggravates PTSD and PTSD aggravates Crohn's.  However, while he further indicates that it is possible to discern the baseline and post-aggravation levels, he only describes these levels with respect to PTSD, and not Crohn's.  The May 2013 consulting gastroenterologist's opinion identifies the level of gastrointestional disability that is due to aggravation from PTSD, in essence indicating that prior to aggravation from PTSD the Veteran's gastrointestinal disability did not include the diagnosis of Crohn's or require surgery.  This provider cites to medical treatises regarding the effects of stress on the digestive system, to include Crohn's.  

Weighing the relative probative value of the opinions pro and con in this matter, the Board notes initially that a podiatrist is someone trained in the "specialized field that deals with study and care of the foot".  See Dorland's  31st Ed. (2007) at 1499.  There is nothing to suggest that the provider has the training or expertise to provide an expert opinion regarding the etiology of a gastrointestinal disability or to address the matter of a relationship between psychiatric and gastrointestinal disabilities.  Furthermore, her rationale is nebulous, e.g., the purpose of the statement "PTSD requires stressor for a diagnosis; PTSD is not a stressor for disease" is unclear.  Finally, while she indicates she reviewed the record and that medical literature is silent (regarding the effects of PTSD on Crohn's), the record provided for her review included specialists' opinions with citation to medical literature regarding the effects of stress on the GI tract and Crohn's, leaving suspect the scope of her review of the record and her research of medical literature.  In light of all these factors, the Board finds that the June 2013 podiatrist's opinion merits no probative value.  

In contrast, the Board finds that the April 2013 VA examination report and May 2013 consulting gastroenterologist's opinion in tandem are probative competent medical evidence that is persuasive.  Significantly, both are by physicians practicing in the field of gastrointestinal medicine (i.e., they have the requisite training and experience).  Furthermore, they reflect familiarity with the record and cite supporting factual data and medical literature.  Together, they stand for the proposition that the Veteran's gastrointestinal problems were exacerbated (aggravated) by PTSD to the point that he developed Crohn's and required surgery.  There is no competent and probative evidence to the contrary.   Accordingly, service connection for Crohn's disease is warranted.

Respiratory Disorder

The Veteran claims that he developed a respiratory disability due to exposure to environmental toxins in service.  

It is not in dispute that the Veteran has chronic productive cough with bronchiectasis/reactive airway disease, as such have been diagnosed, including on VA examination.  In January 2013, the Board remanded this matter to secure a medical opinion regarding the alleged theory of entitlement.  In the May 2013 opinion the consulting provider (a VA Chief of Pulmonary Medicine) rejected the alleged theory of entitlement, finding that the record showed a more likely etiological factor for the Veteran's respiratory disabilities.  Citing to the factual record and medical literature, the consulting specialist concluded that the Veteran's respiratory disability is "most likely complications of inflammatory bowel disease".  

The Veteran has now established service connection for Crohn's disease.  While the May 2013 VA consulting expert's opinion is against the Veteran's alleged direct service connection theory of entitlement, it supports a newly raised (by the award of service connection for Crohn's disease) secondary service connection theory of entitlement.  The Board finds no reason to reject the opinion offered by the VA pulmonary specialist; he obviously has the training and expertise to offer it.  The opinion reflects a close review of the record and cites to supporting medical literature.  It is probative evidence in this matter.  There is no medical opinion in the record to the contrary.  In fact, the Board notes that (as early as in May 2005) a VA examiner opined that the Veteran's chronic productive cough with bronchiectasis was more than likely a pulmonary complication of ulcerative colitis.  Accordingly, as the probative medical evidence supports the Veteran's claim, service connection for his variously diagnosed respiratory disability is warranted.  


ORDER

Service connection for Crohn's disease as secondary to service-connected PTSD is granted.

Service connection for a variously diagnosed respiratory disorder as secondary to a service-connected digestive system disability is granted.


REMAND

Regarding the Veteran's petition to reopen a claim of service connection for a seizure disorder, a review of the record found that additional pertinent treatment records may be outstanding.  Notably, a February 2013 VA treatment record (in Virtual VA) notes the Veteran identified an upcoming (on March 19, 2013) consultation with his VA primary care provider.  Records of such consultation are not associated with the record, are constructively of record, and must be secured.

Furthermore, in the January 2013 remand the Board noted there were outstanding treatment records from the Medical University of South Carolina (MUSC), specifically including from a March 2012 hospitalization.  MUSC records are now associated with the record; however, they do not include the March 2012 hospitalization records.  The record does not suggest there was any follow-up to secure such record.  It is well-established now that when the Board remands a case for specified action, the Veteran is entitled to compliance as a matter of law.  See Stegall v. West, 11 Vet. Ap. 268 (1998).  

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record copies of the complete updated (i.e., those not already associated with the record) outstanding records of treatment the Veteran received for a seizure disorder, to specifically include the records of a March 2012 MUSC hospitalization and of a March 2013 consultation.

2.  The RO should then review the record, arrange for any further development suggested, and readjudicate the claim to reopen.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


